Citation Nr: 1422978	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in October 2010; a transcript of that hearing is associated with the record on appeal.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  A review of the "notes" tab in VBMS reveals several pertinent procedural aspects in this case as noted below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran in this case completed a VA Form 21-22, electing The American Legion as his representative, effective May 2010.  The record does not show he has revoked such representation; however, at his October 2010 hearing, he represented himself, as the RO seemingly told him he had not completed the proper paperwork.  

In April 2014 correspondence the Veteran was offered a new Board hearing since his representative, The American Legion, did not represent him at his October 2010 Board hearing.  Notably, while the Veteran resides in South Carolina, the April 2014 letter mistakenly offered the Veteran a new Board hearing in Atlanta, Georgia.  

A review of an April 21, 2014 "note" in VBMS shows that the Veteran called the Columbia RO concerning his Board notification of a hearing.  The Veteran reported that the contents of this letter mentioned the state of Georgia as the site of his hearing.  The Veteran indicated that he would like to have his hearing scheduled in Columbia, South Carolina.  As such, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for an in-person hearing at the RO with a VLJ in connection with the issue listed above in accordance with the Veteran's request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


